In a proceeding pursuant to article 6 of the Family Court Act, the petitioner father appeals from an order of the Family Court, Nassau County, dated May 7, 1980, which, after a hearing, awarded permanent custody of the parties’ 10-year-old son to his natural mother, with visitation to the father. Order affirmed, without costs or disbursements. We agree with the Family Court’s conclusion that the best interests of the parties’ son will be served by an award of permanent custody to the mother. The adduced evidence supports a finding of her fitness as a parent, as well as a finding of her perseverance in such role during a period of pecuniary difficulty and while petitioner was virtually continuously in arrears in his court-ordered support payments. Hopkins, J. P., Rabin, Cohalan and Weinstein, JJ., concur.